NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   30-DEC-2020
                                                   08:27 AM
                                                   Dkt. 64 SO


                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                       FREE CHURCH OF TONGA-KONA,
               a Hawaii Domestic Nonprofit Corporation,
                           Plaintiff-Appellee,
                                     v.
                  MS. LAGA, also known as AVON LAGA,
                        also known as ABON LAGA,
                           Defendant-Appellant,
                                    and
                MR. LAGA; ANYONE CLAIMING BY, THROUGH,
                  OR UNDER MR. LAGA OR MS. LAGA; and
               ALL OCCUPANTS OF THE PROPERTY LOCATED AT
           73-4303-A HAWAII BELT ROAD, TMK (3) 7-3-004-006;
                          Defendants-Appellees,
                                   and
                             DOE DEFENDANTS,
                                Defendants

          APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                     NORTH AND SOUTH KONA DIVISION
                      (CIVIL NO. 3RC 18-1-00091K)

                    SUMMARY DISPOSITION ORDER
 (By: Hiraoka, Presiding Judge, and Wadsworth and Nakasone, JJ.)

             Self-represented Defendant-Appellant Avon Laga (Laga)
appeals from the Writ of Ejectment (Writ) and the Judgment of
Ejectment (Judgment), both entered on September 18, 2018, by the
District Court of the Third Circuit, North and South Kona
Division (District Court), in favor of Plaintiff-Appellee Free
Church of Tonga-Kona (the Church) and against Laga and other
defendants.1/    After a bench trial, the District Court found that

     1/
             The Honorable Margaret K. Masunaga presided.
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

trespass had occurred and that the Church was entitled to the
Writ and Judgment.
          Laga's sole point of error on appeal is that the courts
of the State of Hawai#i do not have personal jurisdiction over
her because she is a "Hawaiian subject[]" and the conduct at
issue occurred "wholly within" the "Kingdom of the Hawaiian
Islands."
          Upon careful review of the record and the briefs
submitted by the parties, and having given due consideration to
the arguments advanced and the issues raised by the parties, as
well as the relevant legal authorities, we resolve Laga's point
of error as follows:
          Hawaii's long-arm statute, HRS § 634-35 (2016),
provides, in relevant part:
                (a)   Any person, whether or not a citizen or resident
          of this State, who in person or through an agent does any of
          the acts hereinafter enumerated, thereby submits such person
          . . . to the jurisdiction of the courts of this State as to
          any cause of action arising from the doing of any of the
          acts:
                (1)   The transaction of any business within this
                      State;
                (2)   The commission of a tortious act within this
                      State;
                (3)   The ownership, use, or possession of any real
                      estate situated in this State;
                (4)   Contracting to insure any person, property, or
                      risk located within this State at the time of
                      contracting.

          Here, the District Court found that "trespass had
occurred," with regard to Laga's possession of the subject
property. Laga was thus found to have committed acts enumerated
under HRS § 634-35(a)(2) and (3), thereby submitting herself to
the jurisdiction of the District Court.
          With respect to Laga's argument that she is not subject
to the jurisdiction of the Hawai#i courts due to her status as a
"subject" of the "Kingdom of the Hawaiian Islands," the Hawai#i
Supreme Court has rejected such jurisdictional challenges. See
State v. Kaulia, 128 Hawai#i 479, 487, 291 P.3d 377, 385 (2013).
          Therefore,
          IT IS HEREBY ORDERED that the Writ of Ejectment and the
Judgment of Ejectment, both entered on September 18, 2018, in the

                                    2
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

District Court of the Third Circuit, North and South Kona
Division, are affirmed.

          DATED:   Honolulu, Hawai#i, December 30, 2020.



On the briefs:
                                      /s/ Keith K. Hiraoka
Avon Laga,                            Presiding Judge
Self-represented Defendant-
Appellant.
                                      /s/ Clyde J. Wadsworth
Robert D. Triantos and                Associate Judge
Michelle Chi Dickinson
(Carlsmith Ball LLP)
for Plaintiff-Appellee.               /s/ Karen T. Nakasone
                                      Associate Judge




                                  3